Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-2,6-9,13,16-18,20-23,26, 48-53 are pending.
Claims 6-8, 13, 20-21 are withdrawn.
Claims 1-2, 9, 16-18, 22-23, 26 and 48-53 are examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 
Action Summary
Claima 1-2, 9, 16-17, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (WO 2016/130839) and Hayashi (WO 2012/035436) both are of record is maintained with modification due to applicant’s addition of new claims.
Claim 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (WO 2016/130839) and Hayashi (WO 2012/035436) as applied to claims 1-2, 9, 16-17, 22-23 and 26 above, and further in view of Spain (Management of toxicities of immune checkpoint inhibitors, Cancer Treatment Reviews 44 (2016) 51–60) all are of record is maintained due to applicant’s addition of new claims.

Response to Arguments
Applicants argue on page 6-7 that Dr. Tonra notes that Example 1 of Huang shows that plinabulin significantly increased expression of dendritic cell maturation markers CD40, CD80, CD86, and MHCII. These results demonstrate that plinabulin can achieve significant immune-enhancing effects by sequentially promoting antigen uptake by dendritic cells, migration of dendritic cells to lymph nodes, antigen presentation by dendritic cells, and T-cell priming.  Example 2 of Huang shows that plinabulin triggered increased production of pro-inflammatory cytokines IL- 1P, IL-6, and IL-12 (see Figures 3A-3C in Huang). This argument has been fully considered but has not been found persuasive.  .  Huang teaches that the pharmaceutical composition, comprising Plinabulin and one or more immune checkpoint inhibitors (which are the same compounds as instantly claimed).  And Huang teaches that Plinabulin and Immune checkpoint inhibitors (PD-1 antibody) demonstrated synergism.  Plinabulin increased up-regulation of maturation markers and production of pro-inflammatory cytokines, resulting in an enhanced T cell stimulatory capacity (paragraph 0079).  And Hayashi teaches that formula IV or IV’, such as plinabulin is useful in the treatment of cancerous tumors and/or the treatment of inflammatory reactions.  Thus, taken the cited art, it would have been obvious to one of ordinary skills in the art at the time of filing that upon administering plinabulin and a checkpoint inhibitor to treat inflammation because it is known in the art that plinabulin in useful in the treatment of inflammation reactions as disclosed by both Huang and Hayaski with a reasonable expectation of success.
Applicants argue on page 7 that Hayashi would not suggest that plinabulin could be useful to treat inflammation caused by immune checkpoint inhibitor therapy. This argument has been fully considered but has not been found persuasive.  The claims are not drawn to a method of treat inflammation caused by a checkpoint inhibitor therapy, rather a method of treating or preventing immunotherapy related adverse event in a subject.  Therefore, it appears that applicants are attempting to read limitation into the claims which are not presented. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claima 1-2, 9, 16-17, 22-23, 48-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (WO 2016/130839) and Hayashi (WO 2012/035436) both are of record.

Huang teaches the pharmaceutical composition, comprising Plinabulin and one or more immune checkpoint inhibitor (claim 1).  Huang further discloses that immune checkpoint inhibitor is nivolumab (claim 20).  Huang teaches that the composition is useful in the treatment of cancer (claim 21).  Huang teaches that Plinabulin triggered increased production of ILlb, IL6, and IL12, compared to in contrast to Paclitaxel, Etoposide, and LPS. Therefore, Plinabulin increased up-regulation of maturation markers and production of pro-inflammatory cytokines, resulting in an enhanced T cell stimulatory capacity (paragraph 0079).  Huang teaches that Plinabulin dissolved in diluent at a concentration of 7.5 mg/kg.  Huang teaches that a daily dose of Plinabulin may be from about 0.25 mg/kg to about 120 mg/kg or more of body weight, from about 0.5 mg/kg or less to about 70 mg/kg, from about 1.0 mg/kg to about 50 mg/kg of body weight, or from about 1.5 mg/kg to about 10 mg/kg of body weight. Thus, for administration to a 70 kg person, the dosage range would be from about 17 mg per day to about 8000 mg per day, from about 35 mg per day or less to about 7000 mg per day or more, from about 70 mg per day to about 6000 mg per day, from about 100 mg per day to about 5000 mg per day, or from about 200 mg to about 3000 mg per day (paragraph 055).
Huang does not disclose the adverse event of inflammation.
Hayashi teaches that formula IV or IV’, such as plinabulin is useful in the treatment of cancerous tumors and/or the treatment of inflammatory reactions such as rheumatic diseases, compounds of Formula I and Γ can provide improved pharmacological properties relative to the corresponding therapeutic agent of Formula IV or IV, such as plinabulin (paragraph 0075).  Hayshi further discloses that Examples include immune and non-immune inflammation, rheumatoid arthritis, chronic articular rheumatism, psoriasis, diabetic retinopathy, neovascular glaucoma, retinopathy of prematurity, macular degeneration, corneal graft rejection, retrolental fibroplasia, rubeosis, capillary proliferation in atherosclerotic plaques, osteoporosis, and the like (paragraph 0016).
It would have been obvious to one of ordinary skills in the art that upon administering both Plinabulin and nivolumab to treat cancer would also minimize inflammatory reactions. Because it is known in the art that plinabulin treats inflammatory reactions such as rheumatoid arthritis and psoriasis as disclosed by Hayashi with a reasonable expectation of success absence evidence to the contrary.  Additionally, in the treatment of inflammation with the administration of plinabulin and nivolumab would treat inflammation regardless of the underlying causes of the inflammation as recited in claims 48-53.
It would have been obvious that upon administration of plinabulin in the effective dose, from about 17 mg per day to about 8000 mg per day (which overlaps instantly claimed range of 1 mg to about 100 mg), as disclosed by Huang; would inhibit PDE4 activity without reducing a vascular proliferation or density with the same effective amount of plinabulin with a reasonable expectation of success. 
	It would have been obvious to optimize the dosing of plinabulin.  Huang teaches that a daily dose of Plinabulin may be from about 0.25 mg/kg to about 120 mg/kg or more of body weight, from about 0.5 mg/kg or less to about 70 mg/kg, from about 1.0 mg/kg to about 50 mg/kg of body weight, or from about 1.5 mg/kg to about 10 mg/kg of body weight. Thus, for administration to a 70 kg person, the dosage range would be from about 17 mg per day to about 8000 mg per day, from about 35 mg per day or less to about 7000 mg per day or more, from about 70 mg per day to about 6000 mg per day, from about 100 mg per day to about 5000 mg per day.  Furthermore, it is obvious to vary and/or optimize the amount of plinabulin provided in the composition, according to the guidance provided by Huang, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Therefore, the ordinary artisan would have been motivated to optimize the workable ranges disclosed by Huang, with the reasonable expectation of making formulations which possess improved solubility and pharmaceutical properties such as high bioavailability and prolonged effect.
	


Claim 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (WO 2016/130839) and Hayashi (WO 2012/035436) as applied to claims 1-2, 9, 16-17, 22-23 and 26 above, and further in view of Spain (Management of toxicities of immune checkpoint inhibitors, Cancer Treatment Reviews 44 (2016) 51–60) all are of record.
Huang and Hayashi as cited above.
Neither Huang nor Hayaski disclose that the adverse event is a grade 3/4 event nor that the adverse event is reduced by 10%.
Spain teaches that Immune checkpoint inhibition with the anti-CTLA-4 antibody ipilimumab and the anti-PD-1 antibodies nivolumab and pembrolizumab has improved survival in metastatic melanoma, lung cancer and renal cancer. Use of these agents holds promise in other malignancies. The augmented immune response enabled by these agents has led to a particular group of side effects called immune-related adverse events(irAEs). The main irAEs include diarrhea, colitis, hepatitis, skin toxicities and endocrinopathies such ashypophysitis and thyroid dysfunction. The anti-PD-1 antibodies have a different toxicity profile to ipilimumab with fewer high grade events. This article identifies the rates of common and uncommon irAEs associated with each immune checkpoint inhibitor (ICPI) and their timing of onset, focusing mainly on the experience in melanoma and lung cancer. An approach to management for each class of irAE is provided (abstract).  Spain teaches that nivolunab produces grade 3/4 adverse events (table1 and table 2) although not as severe as ipilimumab.
It would have been obvious to one of ordinary skills that the combination of plinabulin and nivolunab would reduce adverse events.  One would have been motivated that the combination of plinabulin and nivolunab would reduce adverse events because it is known in the art that nivolunab does cause adverse events (e.g. grade 3/4) as disclosed by Spain.  And the addition of plinabulin would reduce adverse event related to inflammatory reactions because it is known in the art that plinabulin treats inflammatory reactions such as rheumatoid arthritis and psoriasis as disclosed by Hayashi with a reasonable expectation.
It would have been obvious that upon administering both plinabulin with nivolumab would reduce the incidence of immunotherapy related adverse event by at least 10%.  Since it is known in the art that plinabulin effectively treat inflammatory reactions and cancer as disclosed by Hayashi.  Thus, taken the cited art, it would have been obvious to one of ordinary skills that since plinabulin is known to treat inflammatory reactions as well as cancer, that the combination of plinabulin and nivolumab would have a reduction of inflammatory reactions with a reasonable expectation of success absence evidence to the contrary.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Conclusion

Claims 1-2, 9, 16-18, 22-23, 26 and 48-53 are rejected.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627